               Case 8:21-cv-00808-SB-DFM Document 12 Filed 07/30/21 Page 1 of 16 Page ID #:35



                       1   Michael E. Gates, City Attorney (SBN ….)
                           Michael.Gates@surfcity-hb.org
                       2   Michael Vigliotta (SBN ….)
                           MVigliotta@surfcity-hb.org
                       3   OFFICE OF THE CITY ATTORNEY
                           CITY OF HUNTINGTON BEACH
                       4   2000 Main St., Fourth Floor
                           Huntington Beach, CA 92648
                       5   Tel: 714.536.5538      Fax: 714.374.1590
                       6   Mark J. Austin (SBN 208880)
                           maustin@bwslaw.com
                       7   Stephen A. McEwen (SBN 186512)
                           smcewen@bwslaw.com
                       8   BURKE, WILLIAMS & SORENSEN, LLP
                           1851 East First Street, Suite 1550
                       9   Santa Ana, CA 92705-4067
                           Tel: 949.863.3363        Fax: 949.863.3350
                   10
                           Attorneys for Defendant
                   11      CITY OF HUNTINGTON BEACH
                   12
                                                          UNITED STATES DISTRICT COURT
                   13
                                                         CENTRAL DISTRICT OF CALIFORNIA
                   14
                   15
                           SHAYNA LATHUS, an individual,                Case No. 8:21-cv-00808-SB-DFMx
                   16
                                                    Plaintiff,          DEFENDANT CITY OF
                   17                                                   HUNTINGTON BEACH’S NOTICE
                           v.                                           OF MOTION AND MOTION TO
                   18                                                   DISMISS COMPLAINT PURSUANT
                           CITY OF HUNTINGTON BEACH, a                  TO FRCP 12(b)(6)
                   19      municipal entity, and DOES 1-20,
                           inclusive,                                   [FRCP 12(b)(6)]
                   20
                                                    Defendants.         Hearing:
                   21                                                   Date:    September 3, 2021
                                                                        Time:    8:30 a.m.
                   22                                                   Judge:   Hon. Stanley Blumenfeld, Jr.
                                                                                 Courtroom 6C
                   23
                   24
                   25
                   26
                   27
                   28
B URKE , W I LLI AMS &                                                            DEFENDANT CITY OF HUNTINGTON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4833-0711-1668 v1                     -1-          BEACH’S NOTICE OF MOTION AND
      SANTA A NA                                                                   MOTION TO DISMISS COMPLAINT
               Case 8:21-cv-00808-SB-DFM Document 12 Filed 07/30/21 Page 2 of 16 Page ID #:36



                       1            TO ALL PARTIES AND TO THEIR RESPECTIVE ATTORNEYS OF
                       2   RECORD:
                       3            PLEASE TAKE NOTICE THAT, on September 3, 2021, at 8:30 a.m., or
                       4   as soon thereafter as this matter may be heard in Courtroom 6C of the above-
                       5   entitled Court, located at 350 West 1st Street, Los Angeles, California 90012,
                       6   Defendant City of Huntington Beach (“City”) will, and hereby does, move this
                       7   Court for an order dismissing Plaintiffs’ First and Second Claims for Relief in the
                       8   “Civil Rights Complaint” filed in this matter May 28, 2021 (“Complaint”).
                       9            This Motion will be made pursuant to Rule 12(b)(6) of the Federal Rules of
                   10      Civil Procedure, on the ground that the First and Second Claims for Relief fail to
                   11      state any claim upon which relief can be granted as a matter of law.
                   12               This Motion will be based on this Notice of Motion, the accompanying
                   13      Memorandum of Points and Authorities, the accompanying Request for Judicial
                   14      Notice, all records presently on file with this Court, all other matters of which this
                   15      Court shall or may take judicial notice, any further briefing or evidence on this
                   16      Motion, and such other additional evidence and argument as may be presented to
                   17      the Court before or during the hearing on this Motion.
                   18               This motion is made following the conference of counsel pursuant to Central
                   19      District Local Rule 7-3, which took place on July 23, 2021.
                   20 Dated: July 30, 2021                             BURKE, WILLIAMS & SORENSEN,
                                                                       LLP
                   21
                   22
                                                                       By: /s/ Mark J. Austin
                   23                                                    Mark J. Austin
                                                                         Stephen A. McEwen
                   24                                                    Attorneys for Defendant
                                                                         CITY OF HUNTINGTON BEACH
                   25
                   26
                   27
                   28
B URKE , W I LLI AMS &                                                             DEFENDANT CITY OF HUNTINGTON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4833-0711-1668 v1                    -2-            BEACH’S NOTICE OF MOTION AND
      SANTA A NA                                                                    MOTION TO DISMISS COMPLAINT
               Case 8:21-cv-00808-SB-DFM Document 12 Filed 07/30/21 Page 3 of 16 Page ID #:37



                       1                                           TABLE OF CONTENTS
                       2
                                                                                                    Page
                       3   MEMORANDUM OF POINTS AND AUTHORITIES.......................................... II
                       4   I.       INTRODUCTION ........................................................................................... 1
                       5   II.      STATEMENT OF FACTS.............................................................................. 3
                       6   III.     STANDARD OF REVIEW ............................................................................ 5
                       7   IV.      ARGUMENT .................................................................................................. 5

                       8            A.       Each of Plaintiff’s Claims is Premised on Actual or Threatened
                                             Retaliation, in the Form of Removal from the Advisory Board,
                       9                     for Engaging or Failing to Engage in Certain Speech .......................... 5
                   10               B.       Plaintiff Cannot State a First Amendment Claim Based on Her
                                             Actual or Threatened Removal from the Political “Advisory
                   11
                                             Board” By the Very Politician Who Put Her There ............................. 6
                   12      V.       CONCLUSION ............................................................................................. 10
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
B URKE , W I LLI AMS &                                                                                 DEFENDANT CITY OF HUNTINGTON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4833-0711-1668 v1                                   -i-                 BEACH’S NOTICE OF MOTION AND
      SANTA A NA                                                                                         MOTION TO DISMISS COMPLAINT
               Case 8:21-cv-00808-SB-DFM Document 12 Filed 07/30/21 Page 4 of 16 Page ID #:38



                       1                                         TABLE OF AUTHORITIES
                       2
                                                                                                                                        Page(s)
                       3
                                                                            Federal Cases
                       4
                           Ashcroft v. Iqbal,
                       5
                              556 U.S. 662 (2009) .............................................................................................. 5
                       6
                           Bell Atlantic Corp. v. Twombly,
                       7      550 U.S. 544 (2007) .............................................................................................. 5
                       8
                           Blair v. Bethel School Dist.,
                       9      608 F.3d 540 (9th Cir. 2010) ........................................................................ passim
                   10      Bruce v. Ylst,
                   11         351 F.3d 1283 (9th Cir.2003) ................................................................................ 7
                   12      CarePartners, LLC v. Lashway,
                             545 F.3d 867 (9th Cir. 2008) ................................................................................. 7
                   13
                   14      Chinn v. City of Spokane,
                             429 Fed.Appx. 673 (9th Cir. 2011) .............................................................. passim
                   15
                           Laird v. Tatum,
                   16
                              408 U.S. 1 (1972) .................................................................................................. 6
                   17
                           Mendocino Envtl. Ctr.v. Mendocino County
                   18        (9th Cir. 1999), 192 F.3d 1283 .............................................................................. 7
                   19
                           Pickering v. Bd. of Educ. of Township High Sch. Dist.,
                   20         391 U.S. 563 (1968) .............................................................................................. 6
                   21      Soranno’s Gasco, Inc. v. Morgan
                   22         (9th Cir. 1989) 874 F.2d 1310 ............................................................................... 6
                   23      Thomas v. Independence Twp.
                   24        (3d Cir. 2006) 463 F.3d 285 .................................................................................. 6

                   25                                                      Federal Statutes
                   26      42 U.S.C. section 1983 ............................................................................................... 5
                   27
                   28
B URKE , W I LLI AMS &                                                                                  DEFENDANT CITY OF HUNTINGTON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4833-0711-1668 v1                                   - ii -               BEACH’S NOTICE OF MOTION AND
      SANTA A NA                                                                                         MOTION TO DISMISS COMPLAINT
               Case 8:21-cv-00808-SB-DFM Document 12 Filed 07/30/21 Page 5 of 16 Page ID #:39



                       1                                                     State Statutes
                       2
                           Cal. Gov. Code sections 54950 et seq ........................................................................ 3
                       3
                           California Ralph M. Brown Act ................................................................................. 3
                       4
                                                                         Other Authorities
                       5
                       6   Fed. R. Civ. P. 12(b)(6) .............................................................................................. 5

                       7   First Amendment ............................................................................................... passim
                       8   HBMC § 2.97.010 ...................................................................................................... 3
                       9
                           HBMC § 2.97.010, et seq. .......................................................................................... 3
                   10
                           HBMC § 2.97.020........................................................................................... 1, 2, 3, 9
                   11
                           HBMC § 2.97.030................................................................................................... 3, 9
                   12
                   13      HBMC § 2.97.070....................................................................................................... 3
                   14      Huntington Beach Municipal Code (“HBMC”) ......................................................... 2
                   15      Huntington Beach Municipal Code Chapter 2.97 ...................................................... 3
                   16
                           U.S. Constitution, amendment I ............................................................................. 5, 6
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
B URKE , W I LLI AMS &                                                                                  DEFENDANT CITY OF HUNTINGTON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4833-0711-1668 v1                                   - iii -              BEACH’S NOTICE OF MOTION AND
      SANTA A NA                                                                                         MOTION TO DISMISS COMPLAINT
               Case 8:21-cv-00808-SB-DFM Document 12 Filed 07/30/21 Page 6 of 16 Page ID #:40



                       1                      MEMORANDUM OF POINTS AND AUTHORITIES
                       2   I.       INTRODUCTION
                       3            Plaintiff Shayna Lathus (“Plaintiff”) alleges that her First Amendment rights
                       4   were violated when she was removed from her appointment on the “Citizen
                       5   Participation Advisory Board” (the “Advisory Board” or “Board”) of the City of
                       6   Huntington Beach (“City”)—an unpaid political body whose members are
                       7   appointed by members of the City Council. Compl. ¶¶ 11-19; Huntington Beach
                       8   Municipal Code (“HBMC”) § 2.97.020 (City’s Request for Judicial Notice in
                       9   Support of Motion to Dismiss (“City RJN”), Exh. 1). According to the Complaint,
                   10      Plaintiff was removed from this political position by the very City Councilmember
                   11      who appointed her to it in retaliation for (a) attending a rally at which Antifa
                   12      members were believed to be present, and then (b) failing to adequately denounce
                   13      Antifa as requested by that Councilmember. Compl. ¶¶ 11-19.
                   14               Under binding Ninth Circuit law, Plaintiff cannot state a claim for violation
                   15      of her First Amendment rights for her removal from this purely advisory, political
                   16      post. The Ninth Circuit has observed that “more is fair in electoral politics than in
                   17      other contexts,” and that “the First Amendment does not succor casualties of the
                   18      regular functioning of the political process.” Blair v. Bethel School Dist., 608 F.3d
                   19      540, 544, 545 (9th Cir. 2010). Based on that reality, the Ninth Circuit has rejected
                   20      claims very similar to that raised by Plaintiff here, including but not limited to (1) a
                   21      school board member’s claim that his First Amendment rights were violated when
                   22      he was stripped of his position as board vice president in retaliation for publicly
                   23      criticizing the school superintendent (Blair, 608 F.3d at 543), and (2) a prospective
                   24      municipal court judge’s claim that his First Amendment rights were violated when
                   25      his appointment to the judgeship was revoked in retaliation for his petitioning
                   26      activities (Chinn v. City of Spokane, 429 Fed.Appx. 673 (9th Cir. 2011)).
                   27               In Blair, the Ninth Circuit summarized the plaintiff school board member’s
                   28      plight as follows: “Through the ordinary functioning of the democratic process, he
B URKE , W I LLI AMS &                                                              DEFENDANT CITY OF HUNTINGTON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4833-0711-1668 v1                     -1-            BEACH’S NOTICE OF MOTION AND
      SANTA A NA                                                                     MOTION TO DISMISS COMPLAINT
               Case 8:21-cv-00808-SB-DFM Document 12 Filed 07/30/21 Page 7 of 16 Page ID #:41



                       1   was removed from a titular position on a school board by the very people who
                       2   elected him to the position in the first place.” Blair, 608 F.3d at 544. Similarly, the
                       3   Court observed in Chinn that the prospective judge “had his appointment revoked
                       4   through the ordinary functioning of the judicial-confirmation process.” Chinn, 429
                       5   Fed.Appx. at 675. According to the Ninth Circuit, “we expect political officials to
                       6   cast votes in internal elections in a manner that is, technically speaking, retaliatory,
                       7   i.e., to vote against candidates whose views differ from their own.” Blair, 608 F.3d
                       8   at 544. In fact, the Ninth Circuit has recognized that such votes and similar
                       9   actions—here, the act of the City Councilmember in removing Plaintiff after she
                   10      ceased to reflect her views—are protected by the First Amendment themselves. Id.
                   11      at 545; Chinn, 429 Fed.Appx. at 675
                   12               Plaintiff’s case falls squarely within this precedent. Plaintiff lived by the
                   13      political sword, and she died by the political sword. She alleges that she accepted
                   14      the appointment to the Advisory Board “because it presented her with an
                   15      opportunity to . . . gain experience and name recognition locally as a springboard to
                   16      further a career in politics. . . .” Compl. ¶ 11. In other words, she saw it as a
                   17      political steppingstone. Commensurate with that purpose, she was appointed to the
                   18      position by a then-allied member of the City Council, per the Huntington Beach
                   19      Municipal Code (“HBMC”), then later removed by that same Councilmember when
                   20      her actions ceased to reflect the Councilmember’s views, in furtherance of the
                   21      Councilmember’s own First Amendment rights. Compl. ¶¶ 11-19; HBMC §
                   22      2.97.020 (City RJN), Exh. 1.
                   23               These events are nothing more than the ordinary functioning of the political
                   24      process. As such, they do not give rise a claim for a violation of Plaintiff’s First
                   25      Amendment rights, and Plaintiff’s case should therefore be dismissed in its entirety.
                   26      \\\
                   27      \\\
                   28      \\\
B URKE , W I LLI AMS &                                                                DEFENDANT CITY OF HUNTINGTON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4833-0711-1668 v1                       -2-            BEACH’S NOTICE OF MOTION AND
      SANTA A NA                                                                       MOTION TO DISMISS COMPLAINT
               Case 8:21-cv-00808-SB-DFM Document 12 Filed 07/30/21 Page 8 of 16 Page ID #:42



                       1   II.      STATEMENT OF FACTS
                       2            In or about late 2018 or early 2019, Plaintiff was appointed by Kim Carr 1, a
                       3   City Councilmember of the City of Huntington Beach, to a position on the City’s
                       4   “Citizen Participation Advisory Board.” Compl. ¶ 11. Plaintiff accepted the
                       5   appointment “because it presented her with an opportunity to help her fellow
                       6   Huntington Beach residents, participate in local government, and gain experience
                       7   and name recognition locally as a springboard to further a career in politics and
                       8   within Huntington Beach so that she could continue to serve her community.” Id.
                       9   (emphasis added).
                   10               The Advisory Board was created and is governed by Chapter 2.97 of the
                   11      Huntington Beach Municipal Code (“HBMC”). HBMC § 2.97.010, et seq. (City
                   12      RJN, Exh. 1). The Boad consists of seven members, each of whom is appointed by
                   13      a member of the City Council. HBMC §§ 2.97.010, 2.97.020 (City RJN, Exh. 1).
                   14      The purpose of the Board is to provide recommendations to the City Council on the
                   15      use of Community Development Block Grant funds for lower-income housing and
                   16      related projects. HBMC § 2.97.030 (City RJN, Exh. 1). The Municipal Code
                   17      permits the Board to “hold public hearings to obtain citizen input on community
                   18      needs, plans or proposals,” and requires the Board to “provide specific
                   19      recommendations regarding the projects reviewed by the board to the City
                   20      Council.” Id. Meetings of the Advisory Board are to be held in accordance with the
                   21      California Ralph M. Brown Act, Cal. Gov. Code sections 54950 et seq. HBMC §
                   22      2.97.070 (City RJN, Exh. 1).
                   23               In April of 2019, Plaintiff attended a rally in the City regarding immigration
                   24      issues. Compl. ¶ 13. After the rally, Councilmember Carr allegedly informed
                   25      Plaintiff that she had seen a photograph of her at the rally, “standing near
                   26      individuals dressed in black that Carr identified as ‘Antifa’ members.” Compl. ¶ 14.
                   27
                           1
                            Although the Complaint sometimes refers to Ms. Carr as “Defendant Carr,” she
                   28      was not actually named as a defendant in the pleading.
B URKE , W I LLI AMS &                                                              DEFENDANT CITY OF HUNTINGTON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4833-0711-1668 v1                     -3-            BEACH’S NOTICE OF MOTION AND
      SANTA A NA                                                                     MOTION TO DISMISS COMPLAINT
               Case 8:21-cv-00808-SB-DFM Document 12 Filed 07/30/21 Page 9 of 16 Page ID #:43



                       1   Ms. Carr then allegedly instructed Plaintiff “to write a public statement on social
                       2   media denouncing Antifa.” Id.
                       3            Plaintiff alleges that she “reasonably understood from Carr that [Plaintiff’s]
                       4   position on the [Advisory Board] depended on making a statement.” Compl. ¶ 15.
                       5   Based on that understanding, Plaintiff “posted a statement on social media” stating
                       6   “that she supports law enforcement officers, she also supports immigrants’ rights,
                       7   she was not aware that people identifying as Antifa would be present at the rally,
                       8   and she did not engage with people identified as Antifa.” Id.
                       9            Thereafter, Ms. Carr allegedly told Plaintiff that her statement was “not
                   10      enough” because it did not “denounce” Antifa, and asked Plaintiff to resign from
                   11      the Advisory Board. Compl. ¶ 16. In response, Plaintiff “wanted to speak with her
                   12      advisors and get more clarification from Carr on exactly what Carr required
                   13      [Plaintiff] to say.” Compl. ¶ 17. Before she could do so, however, Plaintiff
                   14      “discovered through a social media post that Carr had ‘removed’ [Plaintiff] from
                   15      the [Advisory Board], which in parlance is known as being fired by tweet.” Id.
                   16               Ms. Carr then allegedly made a social media post stating that “[t]hose that do
                   17      not immediately denounce hateful, violent groups do not share my values and will
                   18      not be a part of my team.” Compl. ¶ 18.
                   19               Plaintiff alleges that, “[b]y forcing [her] to make a public statement about her
                   20      attendance at the [rally] under threat of losing her position on the [Advisory Board],
                   21      Defendant violated [Plaintiff’s] right to be free from government compelled
                   22      speech.” Compl. ¶ 18. She further alleges that, [b]y firing [Plaintiff] from her
                   23      position on the [Advisory] Board for attending the rally, for not denouncing Antifa,
                   24      and for associating with people Carr identified as ‘Antifa,’ Defendant violated
                   25      Plaintiff’s free speech, association, and assembly rights and retaliated against her
                   26      for exercising those First Amendment rights.” Id.
                   27      \\\
                   28      \\\
B URKE , W I LLI AMS &                                                               DEFENDANT CITY OF HUNTINGTON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4833-0711-1668 v1                      -4-            BEACH’S NOTICE OF MOTION AND
      SANTA A NA                                                                      MOTION TO DISMISS COMPLAINT
              Case 8:21-cv-00808-SB-DFM Document 12 Filed 07/30/21 Page 10 of 16 Page ID #:44



                       1   III.     STANDARD OF REVIEW
                       2            A suit must be dismissed if the plaintiff fails to “state a claim upon which
                       3   relief can be granted.” Fed. R. Civ. P. 12(b)(6). To defeat a motion to dismiss under
                       4   Rule 12(b)(6), a plaintiff must “plead enough facts to state a claim to relief that is
                       5   plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                       6   This plausibility standard requires “factual content that allows the court to draw a
                       7   reasonable inference that the defendant is liable for the misconduct alleged.”
                       8   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin
                       9   to a ‘probability requirement,’ but it asks for more than a sheer possibility that a
                   10      defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 568). “At this
                   11      stage, the Court ‘must accept as true all of the allegations contained in a
                   12      complaint.’” Id. However, it need not “accept as true a legal conclusion couched as
                   13      a factual allegation.” Id.
                   14      IV.      ARGUMENT
                   15               A.       Each of Plaintiff’s Claims is Premised on Actual or Threatened
                   16                        Retaliation, in the Form of Removal from the Advisory Board, for
                   17                        Engaging or Failing to Engage in Certain Speech
                   18               The Complaint alleges two claims for relief, each of which is brought under
                   19      42 U.S.C. section 1983. The First Claim for Relief is entitled “Government
                   20      Compelled Speech under U.S. Constitution, amendment I,” and is based on the
                   21      allegation that “Carr intentionally coerced Plaintiff to make a public statement
                   22      regarding Plaintiff’s attendance at the [rally] as a condition of Plaintiff retaining her
                   23      status as a member of the Advisory Board.” Compl. ¶ 24.2 The Second Claim for
                   24
                   25      2
                             This statement is contrary to the allegations in the body of the Complaint, which
                           does not allege that Plaintiff actually issued the speech requested—i.e., the
                   26      denouncement of Antifa. Compl., ¶¶14-15. In fact, the Complaint alleges that the
                           primary reason Plaintiff was removed from the Advisory Board was because she
                   27      failed to issue the denouncement of Antifa that Ms. Carr allegedly requested, and
                           instead issued a soft statement that she did not know Antifa would be present and
                   28      did not interact with them. Id. at ¶¶ 16-18
B URKE , W I LLI AMS &                                                               DEFENDANT CITY OF HUNTINGTON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4833-0711-1668 v1                      -5-            BEACH’S NOTICE OF MOTION AND
      SANTA A NA                                                                      MOTION TO DISMISS COMPLAINT
              Case 8:21-cv-00808-SB-DFM Document 12 Filed 07/30/21 Page 11 of 16 Page ID #:45



                       1   Relief is entitled “Retaliation for Protected Speech, Association, and Assembly
                       2   under U.S. Constitution, amendment I,” and is based on the allegation that
                       3   “Defendant terminated Plaintiff’s employment as member of the [Advisory Board]
                       4   in retaliation for Plaintiff’s attendance at the [rally] and the appearance of her
                       5   association with people identified as ‘Antifa’ that rally.” Compl. ¶ 31.
                       6            The crux of both Plaintiff’s claims for relief, then, is that the loss (or threat of
                       7   loss) of Plaintiff’s position on the Advisory Board, in retaliation for engaging (or
                       8   failing to engage) in certain speech, violated Plaintiff’s rights under the First
                       9   Amendment.
                   10               B.       Plaintiff Cannot State a First Amendment Claim Based on Her
                   11                        Actual or Threatened Removal from the Political “Advisory
                   12                        Board” By the Very Politician Who Put Her There
                   13               To state a claim for First Amendment retaliation by the government, a
                   14      plaintiff must prove that “(1) he engaged in constitutionally protected activity; (2)
                   15      as a result, he was subjected to adverse action by the defendant that would chill a
                   16      person of ordinary firmness from continuing to engage in the protected activity; and
                   17      (3) there was a substantial causal relationship between the constitutionally protected
                   18      activity and the adverse action.” Blair, 608 F.3d at 543 (emphasis added); see also
                   19      Chinn, 429 Fed.Appx. at 674; Soranno’s Gasco, Inc. v. Morgan (9th Cir. 1989) 874
                   20      F.2d 1310, 1314; Thomas v. Independence Twp. (3d Cir. 2006) 463 F.3d 285, 296
                   21               In this context, not just any alleged “adverse action” will qualify. According
                   22      to the Ninth Circuit, “[t]he most familiar adverse actions are ‘exercise[s] of
                   23      governmental power’ that are ‘regulatory, proscriptive, or compulsory in nature’
                   24      and have the effect of punishing someone for his or her speech.” Blair, 608 F.3d at
                   25      543 (quoting Laird v. Tatum, 408 U.S. 1, 11 (1972)). Thus, “[t]he prototypical
                   26      plaintiff in these cases is a government worker who loses his job as a result of some
                   27      public communication critical of the government entity for whom he works” (Blair,
                   28      608 F.3d at 543 (citing Pickering v. Bd. of Educ. of Township High Sch. Dist., 391
B URKE , W I LLI AMS &                                                                 DEFENDANT CITY OF HUNTINGTON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4833-0711-1668 v1                       -6-             BEACH’S NOTICE OF MOTION AND
      SANTA A NA                                                                        MOTION TO DISMISS COMPLAINT
              Case 8:21-cv-00808-SB-DFM Document 12 Filed 07/30/21 Page 12 of 16 Page ID #:46



                       1   U.S. 563, 564 (1968)), “or a regulated entity that is stripped of its business license
                       2   after engaging in speech that displeases the regulator” (Blair, 608 F.3d at 543
                       3   (citing CarePartners, LLC v. Lashway, 545 F.3d 867, 871 (9th Cir. 2008)), “or a
                       4   prisoner who is retaliated against by prison officials for filing grievances or
                       5   initiating actions in court” (Blair, 608 F.3d at 543 (quoting Bruce v. Ylst, 351 F.3d
                       6   1283, 1286 (9th Cir.2003)), or citizens who are allegedly targeted by law
                       7   enforcement because of their political speech activities (Blair, 608 F.3d at 543
                       8   (citing Mendocino Envtl. Ctr.v. Mendocino County (9th Cir. 1999), 192 F.3d 1283).
                       9            In Blair v. Bethel School District, the Ninth Circuit concluded that a school
                   10      board member who was removed from the position of vice president of the board
                   11      could not prevail on a First Amendment retaliation claim. The plaintiff had alleged
                   12      that the board stripped him of his leadership position because of repeated public
                   13      criticism of the district superintendent. Blair, 608 F.3d at 543. The plaintiff further
                   14      alleged that his comments constituted “political speech that exposed corruption,
                   15      mismanagement and waste within the Bethel School District.” Id. at 545, fn. 3.
                   16      Despite this factual background, the Ninth Circuit held that there was no liability
                   17      under the First Amendment.
                   18               The Court noted that the plaintiff’s claim had “little in common” with typical
                   19      First Amendment retaliation claims. Rather, “[t]hrough the ordinary functioning of
                   20      the democratic process, he was removed from a titular position on a school board by
                   21      the very people who elected him to the position in the first place.” Id. at 544
                   22      (emphasis added). The Court noted that “more is fair in electoral politics than in
                   23      other contexts,” and that “the First Amendment does not succor casualties of the
                   24      regular functioning of the political process.” Id. at 544, 545. In fact, the Court stated
                   25      that it “expect[s] political officials to cast votes in internal elections in a manner
                   26      that is, technically speaking, retaliatory, i.e., to vote against candidates whose views
                   27      differ from their own.” Id. at 544. Thus, the Court could not conceive any
                   28      “difference between what the Board’s internal vote against [the plaintiff]
B URKE , W I LLI AMS &                                                              DEFENDANT CITY OF HUNTINGTON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4833-0711-1668 v1                     -7-            BEACH’S NOTICE OF MOTION AND
      SANTA A NA                                                                     MOTION TO DISMISS COMPLAINT
              Case 8:21-cv-00808-SB-DFM Document 12 Filed 07/30/21 Page 13 of 16 Page ID #:47



                       1   accomplished and what voters in a general public election might do . . .,” and it saw
                       2   “no reason the Board members’ votes here should be regulated in a way that the
                       3   general public’s are not.” Id. at 545.
                       4            The Court also observed that the other board members had a First
                       5   Amendment right themselves to distance themselves from the plaintiff’s criticism
                       6   of the superintendent via their votes. The Court stated: “[W]hile [the plaintiff]
                       7   certainly had a First Amendment right to criticize [the superintendent] and vote
                       8   against his retention as superintendent, his fellow Board members had the
                       9   corresponding right to replace [the plaintiff] with someone who, in their view,
                   10      represented the majority view of the Board.” Id. at 545-546.
                   11               In Chinn, the Ninth Circuit followed the reasoning of Blair to hold that a
                   12      prospective municipal court judge did not state a claim under the First Amendment
                   13      where the city council in charge of appointing him to the position “revoked” that
                   14      appointment in retaliation for the prospective judge filing a land-use petition
                   15      protesting a proposed zoning change. Chinn, 429 Fed.Appx. at 674-675. As in
                   16      Blair, the Court distinguished the prototypical retaliation plaintiff, stating that the
                   17      plaintiff in Chinn, “by contrast, had his appointment revoked through the ordinary
                   18      functioning of the judicial-confirmation process.” Id. at 675. Moreover, again
                   19      echoing Blair, the Court noted that Mr. Chinn “‘isn’t the only party in this case
                   20      whose interests implicate First Amendment concerns,’” and that, “[w]hile Chinn
                   21      undoubtedly had a First Amendment right to file a land use petition protesting a
                   22      proposed zoning change, the city council members had the corresponding right to
                   23      confirm a nominee they viewed as most fit for the municipal court judgeship, and
                   24      Mayor Verner had the right to choose a municipal court nominee who the city
                   25      council would confirm.” Id. (emphasis added).
                   26               The present case is governed by the holdings in Blair and Chinn. As in those
                   27      cases, Plaintiff held a purely political, unpaid position on the Advisory Board, as a
                   28      result of a political appointment by an allied City Councilmember, Ms. Carr.
B URKE , W I LLI AMS &                                                              DEFENDANT CITY OF HUNTINGTON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4833-0711-1668 v1                     -8-            BEACH’S NOTICE OF MOTION AND
      SANTA A NA                                                                     MOTION TO DISMISS COMPLAINT
              Case 8:21-cv-00808-SB-DFM Document 12 Filed 07/30/21 Page 14 of 16 Page ID #:48



                       1   Underscoring the body’s political nature, under the City’s Municipal Code, each
                       2   member of the City Council gets to appoint one member of the Advisory Board as
                       3   his or her proxy, to make recommendations to the Council regarding the use of
                       4   funds on low-income housing and related projects. HBMC §§ 2.97.020, 2.97.030
                       5   (City RJN, Exh. 1). Indeed, Plaintiff herself has acknowledged and alleged that she
                       6   accepted the appointment “because it presented her with an opportunity to . . . gain
                       7   experience and name recognition locally as a springboard to further a career in
                       8   politics. . . .” Compl. ¶ 11 (emphasis added). In other words, this was a political
                       9   move by Plaintiff for later political payoff.
                   10               As is often the case in politics, the winds shifted when Plaintiff found herself
                   11      on the wrong side of an issue from the City Councilmember who appointed her—
                   12      namely, her perceived affiliation with, and refusal to denounce, Antifa. Compl. ¶¶
                   13      13-19. As a result, “through the ordinary functioning of the democratic process,”
                   14      Plaintiff was removed from an advisory position “by the very [person] who elected
                   15      to put [her] to the position in the first place.” Blair, 608 F.3d at 544. In fact, in
                   16      deciding to remove Plaintiff from the position, Ms. Carr was exercising her own
                   17      First Amendment rights, as the Court’s found in both Blair and Chinn, by
                   18      distancing herself from someone who was perceived to not represent her values. Id.
                   19      at 545; Chinn, 429 Fed.Appx. at 675. Indeed, according to the Complaint itself, Ms.
                   20      Carr made no secret of her reasons for the removal, expressly stating in a “social
                   21      media post” that Plaintiff was removed because “[t]hose that do not immediately
                   22      denounce hateful, violent groups do not share my values and will not be a part of
                   23      my team.” Compl. ¶ 18.
                   24               As observed by the Ninth Circuit in Blair and Chinn, “the First Amendment
                   25      does not succor casualties of the regular functioning of the political process,” which
                   26      was all that was at issue here. Blair, 608 F.3d at 545; Chinn, 429 Fed.Appx. at 675.
                   27      On the contrary, the law “expect[s] political officials to cast votes in internal
                   28      elections in a manner that is, technically speaking, retaliatory, i.e., to vote against
B URKE , W I LLI AMS &                                                               DEFENDANT CITY OF HUNTINGTON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4833-0711-1668 v1                      -9-            BEACH’S NOTICE OF MOTION AND
      SANTA A NA                                                                      MOTION TO DISMISS COMPLAINT
              Case 8:21-cv-00808-SB-DFM Document 12 Filed 07/30/21 Page 15 of 16 Page ID #:49



                       1   candidates whose views differ from their own.” Blair, 608 F.3d at 544; Chinn, 429
                       2   Fed.Appx. at 675. Here, Plaintiff was a “victim” of no more than this normal
                       3   political jockeying—a consequence she knew could befall her by entering the
                       4   political arena to further her career.
                       5            Because Ninth Circuit jurisprudence does not recognize claims for First
                       6   Amendment violations in this context, each of Plaintiff’s two claims for relief
                       7   should be dismissed in their entirety. Moreover, because Plaintiff would be unable
                       8   to cure this defect in an amended pleading, leave to amend should not be granted.3
                       9   V.       CONCLUSION
                   10               For the reasons set forth herein, the City respectfully requests that this Court
                   11      dismiss the First and Second Claims for Relief in the Complaint, without leave to
                   12      amend.
                   13 Dated: July 30, 2021                                BURKE, WILLIAMS & SORENSEN,
                                                                          LLP
                   14
                   15
                                                                          By: /s/ Mark J. Austin
                   16                                                       Mark J. Austin
                                                                            Stephen A. McEwen
                   17                                                       Attorneys for Defendant
                                                                            CITY OF HUNTINGTON BEACH
                   18
                   19
                   20
                   21
                   22
                           3
                             Plaintiff may assert that the alleged “compelled speech” aspect of this case
                   23      distinguishes it from the cases relied upon by the City. However, whether the issue
                           is speech that Plaintiff did engage in that Ms. Carr disagreed with, or speech that
                   24      Plaintiff did not engage in that Ms. Carr asked her to, the gravamen of the claim is
                           the same—that she is allegedly being retaliated against via her removal from the
                   25      Advisory Board, which is the only “adverse action” alleged in the Complaint.
                                   In any event, the Complaint does not actually allege a claim of “compelled
                   26      speech,” for it does not allege that Plaintiff actually issued the speech requested—
                           i.e., the denouncement of Antifa. Compl., ¶¶14-15. In fact, the Complaint alleges
                   27      that the primary reason Plaintiff was removed from the Advisory Board was
                           because she failed to issue the denouncement of Antifa that Ms. Carr allegedly
                   28      requested. Id. at ¶¶ 16-18.
B URKE , W I LLI AMS &                                                               DEFENDANT CITY OF HUNTINGTON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4833-0711-1668 v1                     - 10 -          BEACH’S NOTICE OF MOTION AND
      SANTA A NA                                                                      MOTION TO DISMISS COMPLAINT
              Case 8:21-cv-00808-SB-DFM Document 12 Filed 07/30/21 Page 16 of 16 Page ID #:50



                       1                                            PROOF OF SERVICE

                       2            I, Bernadette Antle, declare:

                       3           I am a citizen of the United States and employed in Orange County, California. I am over
                           the age of eighteen years and not a party to the within-entitled action. My business address is
                       4   1851 East First Street, Suite 1550, Santa Ana, California 92705-4067.

                       5            On July 30, 2021, I electronically filed the attached document:

                       6            DEFENDANT CITY OF HUNTINGTON BEACH’S NOTICE OF MOTION
                                    AND MOTION TO DISMISS COMPLAINT PURSUANT TO FRCP 12(B)(6
                       7
                           with the Clerk of the court using the CM/ECF system which will then send a notification of such
                       8   filing to the following:

                       9        Attorneys for Plaintiff              Andrea Ruth Bird abird@birdlg.com
                                Shayna Lathus                        Jerold D. Friedman jerry@lawofficejdf.com
                   10
                   11           Attorneys for Defendant              Stephen A. McEwen smcewen@bwslaw.com
                                City of Huntington Beach             Mark Jason Austin maustin@bwslaw.com
                   12
                   13
                           And I hereby do certify that I have mailed by United States Postal Service the document to the
                   14      following non CM/ECF participants:

                   15
                                      No Known Manual Recipients
                   16
                   17              I declare that I am employed in the office of a member of the bar of this court at whose
                           direction the service was made.
                   18
                                    Executed on July 30, 2021, at Santa Ana, California.
                   19
                   20
                                                                         /s/ Bernadette C. Antle
                   21                                                    Bernadette Antle
                   22
                   23
                   24
                   25
                   26
                   27
                   28
B URKE , W I LLI AMS &                                                                     DEFENDANT CITY OF HUNTINGTON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4833-0711-1668 v1                          - 11 -           BEACH’S NOTICE OF MOTION AND
      SANTA A NA                                                                            MOTION TO DISMISS COMPLAINT
